Exhibit (j) CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Financial Highlights” in the Tax-Exempt California Money Market Fund’s (the “Fund”) Prospectuses and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the Fund’s Statement of Additional Information, and to the incorporation by reference in Post-Effective Amendment Number 31 to the Registration Statement (Form N-1A, No. 33-12938) of our report dated November 23, 2010, on the financial statements and financial highlights of the Tax-Exempt California Money Market Fund, included in the Fund’s Annual Report dated September 30, 2010. /s/ Ernst & Young LLP Boston, Massachusetts January 26, 2011
